Case 1:19-cv-11809-DPW Document 1-1 Filed 08/23/19 Page 1 of 13

EXHIBIT A
Case 1:19-cv-11809-DPW Document 1-1 Filed 08/23/19 Page 2 of 13

COMMONWEALTH OF MASSACHUSETTS
SUFFOLK, ss SUPERIOR COURT DEPARTMENT:

 

 

 

 

)
CINDY D. BROWN, )
_as SPECIAL ADMINISTRATOR of the ) G ©) PY
ESTATE OF DENNIS G. BROWN, )
)
Plaintiff )
)
v: )  CIVILACTIONNO, 19-1949
)
FMR, LLC, FIDELITY INVESTMENTS )
INSTITUTIONAL SERVICES COMPANY, INC. )
and VERITUDE, LLC, )
)
Defendants )
)
Ss
COMPLAINT AND JURY DEMAND oO “VU
ess ml
INTRODUCTION B2 Ee O
a 5 S =
il. This is an action brought pursuant to the Fair Labor Stan ds AcE 29 USL. §
alc pe
201 et seq. (“FLSA”), the Massachusetts Wage Act, M. G.L. c. 149, §§ fe Band SS, —
220

Massachusetts overtime law, M.G.L. c. 151, §§ 1A and 1B, and Massachisge commotday
seeking the recovery of unpaid wages and overtime pay, liquidated damages, treble damages,
attorney’s fees, interest, and costs. |
PARTIES

2. The plaintiff Cindy D. Brown (‘Plaintiff’), is the duly-appointed Special
Administrator of the Estate of Dennis G. Brown (the “Estate”), having been so appointed on June
10, 2019 by Dane County Circuit Court, State of Wisconsin, Case Number 2019PR432.

3. Defendant FMR, LLC (“FMR”) is a Delaware limited liability company with a

principal place of business at 245 Summer Street, Boston, Suffolk County, Massachusetts. Upon

 

 
Case 1:19-cv-11809-DPW Document 1-1 Filed 08/23/19 Page 3 of 13

‘ information and belief, it is the parent company of the various companies that operate under the
name “Fidelity Investments.”

4. Defendant Fidelity Investments Institutional Services Company, Inc. (*FIIS”), is a
Massechta corporation with a principal place of business at 245 Summer Street, Boston,
Suffolk County, Massachusetts. FIIS is a Fidelity-affiliated company that, upon information and
belief, is a subsidiary of FMR, LLC.

5.  , Defendant Veritude, LLC (“Veritude”) is a Massachusetts limited liability
company with a principal place of business at 245 Summer Street, Boston, Suffolk County,
Massachusetts. Veritude is a Fidelity-affiliated company that, upon information and belief, is a
subsidiary of FMR, LLC. |

6. The term “Defendants” refers to the three defendants. The term “Fidelity” refers
to the various affiliated companies that operate under the rubric of Fidelity Investments and
which include the three defendants.

ADMINISTRATIVE PREREQUISITES

7. On June 12, 2019, Plaintiff filed a complaint on behalf of the Estate with the Fair
Labor Division of the Massachusetts Attorney General’s Office (“AGO”) against the Defendants
for unpaid compensation. .

8. On June 13, 2019, the AGO issued written authorization to the plaintiff to bring
this action.

FACTS

9. From 1997 to 2000, Dennis G. Brown (“Brown”) worked for Fidelity as the

Director of Finance of the Retirement Division, working in Fidelity’s office in Boston,
Case 1:19-cv-11809-DPW Document 1-1 Filed 08/23/19 Page 4 of 13

Massachusetts and then, later, in Smithfield, Rhode Island. During this period, Brown’s formal
employer was FIIS.

10. In April 2000, Brown left Fidelity and moved with his family to Colorado.

11. Inor about 2001, Brown, then fiving in Wisconsin, returned to work for Fidelity
as a consultant. When he returned or soon thereafter, he was formally hired as a temporary
employee of Veritude, a Fidelity-owned entity that provides temporary staffing services for
Fidelity.

12. From about 2001 through June 30, 2017, Brown worked as a full-time employee
of Veritude under a series of contracts placing him to work for Fidelity on a series of contracts

13.  Foraperiod of time, Brown was paid a salary and was reimbursed for his
expenses travelling to and from Wisconsin. However, in about 2003 or 2004, Brown was
switched to an hourly employee and Veritude no longer reimbursed him for travel expenses. AS
an hourly employee, he was entitled to be paid time and one half for work over 40 hours in a

given week.

14. From about 2003 or 2004, when he was switched to an hourly employee, through
June 30, 2017, Brown worked remotely under a series on contracts, typically spanning six
months to a year. He would provide services to F idelity operations in Boston and elsewhere
around the world while he was located at his residence.

15. During this period, Veritude was simply the corporate entity that issued his
paycheck and he would provide services to and interact with various Fidelity-affiliated
companies, principally FIIS. For instance, upon information and belief, his director supervisors

were all employees of FIIS. Aside from being deemed a “temporary” employee of Veritude and
Case 1:19-cv-11809-DPW Document 1-1 Filed 08/23/19 Page 5 of 13

* having his paycheck issue by Veritude, for all intents and purposes, he was a full-time employee
of FIIS.

16. During the approximately sixteen-year period Brown provided services to Fidelity
remotely as a temporary employe: of Veritude, he worked fulltime and never had a lapse of |
services.

17. Typically, the Defendants would notify him of the contract extension about four
weeks before the current contract was set to end. The notification would be by email, state the
contract period, his hourly rate, and his title, which was always “Business Analyst.”

18. Also, while Brown was classified as a temporary employee and his official title ©
was that of “Business Analyst,” his level of responsibilities was much higher than his title
indicated and, given his level of responsibilities and the length of his continuous service, he did
not satisfy the requirements of being a temporary employee under the Defendants’ own
guidelines. .

19. If he had been properly classified, he would have been entitled to higher pay, paid
vacation, and other benefits. |

20. From 2001 to 2009, Brown lived in Wisconsin. After living in Tennessee for
| about six months, he and his family lived in Kentucky from 2010 to 2016. In about September
2016, he moved back to Wisconsin.

21. In June 2017, the Defendants chose not to extend Brown’s contract and his last
assignment ended June 30, 2017.
22. For at least the last six years of his assignments, Brown’s hourly rate was $75 per

hour with an overtime rate of $112.50 per hour.
Case 1:19-cv-11809-DPW Document 1-1 Filed 08/23/19 Page 6 of 13

23. While Brown was entitled to time-and-a-half for overtime, the Defendants made
clear to Brown that he was expected to only bill between 40 to 45 hours per week even if he
worked more hours, which he regularly did.

24. Particularly during the last ten years of Brown’s assignments, the Defendants .
routinely assigned Brown work which they knew would require him to work well in excess of 45
hours a week.

25. Particularly during the last ten years of his services, Brown regularly worked 20
to 40 hours of overtime a week. However, consistent with the Defendants’ instructions and clear
expectations, Brown only submitted bills/timesheets totally 40 to 45 hours per week. Based on
the Defendants’ conduct and representations, Brown expected that, if his timesheets accurately
reflected his time, the Defendants would terminate his contract.

26. | When Brown worked, he would log into the Defendants’ computer system and,
when he was not working, he would log out. Because of this and because of the requirements of
his assignments, the Defendants were well aware that Brown was working many more hours than
he was being compensated for.

27. Despite Brown regularly working 60 to 80 hours a week, the Defendants only
paid Brown 40 to 45 hours per week.

28. While Plaintiff has not yet obtained records from the Defendants, Plaintiff
estimates that, over at least the last six years of Brown’s employment, he was not paid
approxialty $117,000 in wages per year.

29. Also, as Brown was improperly deemed a temporary employee, he was not

entitled to vacation time. Also, the Defendants never informed Brown that he was entitled to paid
Case 1:19-cv-11809-DPW Document 1-1 Filed 08/23/19 Page 7 of 13

* sick leave. Brown worked extensive hours without vacation or days off, which had a significant
impact on his health.

30. In January 2018, Brown was diagnosed with a brain tumor and, on February 28,
2019, Brown lost his 14-month battle with brain cancer .

31. | Cindy Brown is Brown’s widow and, on June 10, 2019, she was appointed the
special administrator of Brown’s estate by the State of Wisconsin, Dane County Circuit Court,
Case Number 2019PR432. She brings this action on his estate’s behalf.

COUNT I
OVERTIME CLAIM - G.L. c. 151, §§ 1A, 1B

32. Plaintiff repeats all previous allegations as though set forth herein.

33. Brown, at all times relevant, was not exempted from the provisions of G.L. c. 151,
§ 1A.

34, Pursuant to G.L. c. 151, § 1A, an employer is required to pay its employee one
and a half times that employee’s regular rate of pay for time worked in excess of 40 hours in a
week.

35. Each of the defendants was an “employer” of Brown’s for purposes of G.L. c.
151, §§ 1A and 1B.

36. Plaintiff has satisfied.all prerequisites to suit under G.L. c. 151, §§ 1A and 1B.

37. During the three-year period predating the filing of the administrative complaint
with the Massachusetts Attorney General’s Office on June 12, 2019, Brown worked in excess of
40 hours in a work week and was not paid one and a half times his regular rate of pay for each
hour worked over 40 hours.

38. Pursuant to G.L. c. 151, § 1B, any employer or officer or agent of such employer

who fails to pay an employee one and a half times the employee’s regular rate of pay for time
Case 1:19-cv-11809-DPW Document 1-1 Filed 08/23/19 Page 8 of 13

’ worked in excess of 40 hours in a week, is liable to the employee for three times the lost
overtime compensation, plus the costs of litigation and reasonable attorney’s fees.
39. By failing to pay Brown the required overtime pay, the Defendants have violated
G.L. c. 151, §§ 1A and 1B and are obligated to pay Brown’s estate three times the amount of
such wages owed, plus the Plaintiff's costs and reasonable attorney’s fees incurred in this action.
WHEREFORE, Plaintiff demands judgment against the Defendants and asks the Court to
award her three times of the wages owed for overtime work, plus attorney’s fees, interest, and
costs, and such other relief as the Court deems just and proper.

COUNT II
OVERTIME CLAIM — FLSA, 29 U.S.C. § 207

40. Plaintiff repeats all previous allegations as though set forth herein.

41. Brown was a “covered employee” within the meaning of the FLSA.

42. The Defendants were Brown’s joint employers within the meaning of the FLSA.

43. Under § 207 of the FLSA, any covered employee who works for an employer
more than 40 hours in a work week must be paid one-and-a-half times his regular rate of pay for
those hours over 40 hours.

44. The Defendants willfully violated the FLSA by failing to pay Brown one-and-a-
half times his regular rate of pay for each hour he worked over 40 hours in a work week.

45. Brown was harmed, injured and damaged as a result of the Defendants’ violations
of the FLSA.

WHEREFORE, Plaintiff prays that this Court declare the cis complained of herein are in
violation of the FLSA; award Plaintiff all unpaid overtime compensation, an equal amount as

liquidated damages, plus costs and attorney’s fees as provided by the FLSA;.and grant such other

and further relief as the Court deems appropriate.

 
Case 1:19-cv-11809-DPW Document 1-1 Filed 08/23/19 Page 9 of 13

. COUNT II
WAGE CLAIM - GL. c. 149, §§ 148, 148C, and 150

46. Plaintiff repeats al] previous allegations as though set forth herein.

47. Plaintiff has satisfied all prerequisites to suit under G.L. c. 149, § 148 and § 150.

48. Each of the defendants was Brown’s “employer” within the meaning of G.L.
©. 149, § 148.

49. During the three-year period predating the filing of the administrative complaint
with the Massachusetts Attorney General’s Office on June 12, 2019, Brown worked numerous
hours for which he was not compensated for.

50. | The Defendants failed to pay Brown for all hours worked.

51. In addition, the Defendants failed to provide Brown earned sick time as required
by G.L. c. 149, § 148C, and failed to provide him paid vacation. As a result, Brown did not take
sick time or vacation time off and/or took sick time and was not compensated for it.

52. __ By failing to pay Brown his wages for all hours worked and in failing to credit
him for sick time and vacation time, the Defendants have violated G.L. c. 149, § 148 and are
obligated to pay Plaintiff three times the amount due, plus Plaintiff's costs and reasonable
attorney’s fees in seeking to collect these amounts in pursuing this lawsuit.

’ WHEREFORE, Plaintiff demands judgment against the Defendants and asks the Court to
award Plaintiff three times the amount of the wages Brown should have been paid, plus
reasonable attorney’s fees, interest, and costs, and such other relief as the Court deems just and
proper. |

COUNT IV
BREACH OF CONTACT

53. Plaintiff repeats all previous allegations as though set forth herein. .
Case 1:19-cv-11809-DPW Document 1-1 Filed 08/23/19 Page 10 of 13

54. The Defendants and Brown entered into a series of legally binding contracts under
which the Defendants agreed to pay Brown on an hourly basis for each hour worked and time
and a half that rate for each hour worked over 40 hours in a given week.

55. The Defendants failed to pay Brown for each hour worked in accordance with the
contract.

56.  Asadirect and foreseeable consequence of the Defendants’ breaches of these
agreements, Brown has suffered harm, injury, and damages.

WHEREFORE, Plaintiff demands judgment against the Defendants and asks the Court to
award Plaintiff compensatory damages, attorneys’ fees, interest, and costs, and such other relief

as the Court deems just and proper.

COUNT V .
BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING

57. Plaintiff repeats all previous allegations as though set forth herein.

58. The Defendants and Brown entered into a series of legally binding contracts under
which the Defendants agreed to pay Brown on an hourly basis for each hour worked and time
and a half that rate for each hour worked over 40 hours in a given week.

59. In each of these contracts, there was an implied covenant of good faith and fair
dealing. ee

60. | The Defendants breached such covenant by assigning Brown work that it knew or
should have known would require well in excess of 40 hours per week, in signaling to Brown
that he was only expected to bill between 40 to 45 hours per week, and by failing to pay him for
all-the time that it knew or should have known he was working. -

61. | Asadirect and foreseeable consequence of the Defendants” breaches of the

implied covenant in these agreements, Brown has suffered harm, injury, and damages.
Case 1:19-cv-11809-DPW Document 1-1 Filed 08/23/19 Page 11 of 13

WHEREFORE, Plaintiff demands judgment against the Defendants and asks the Court to
award Plaintiff compensatory damages, attorneys’ fees, interest, and costs, and such other relief
as the Court deems just and proper.

| COUNT VI
TORTIOUS INTERFERENCE WITH CONTRACTUAL RELATIONS
_ (FMR and FIIS only)

62. Plaintiff repeats and incorporates all allegations stated above.

63. To the extent that this Court determines that Brown did not have a contractual
relationship with FMR and/or FIIS, and that his contractual relationship was only between him
‘ and Veritude, than FMR and FIIS should be held liable for their tortious interference with such
contract.

64. | FMR and FIIS intentionally and maliciously interfered with Brown’s contractual
relationship with Veritude by making clear to Brown and pressuring him to submit timesheets for
40 to 45 hours per week despite the fact that they assigned him work requiring many more hours
and despite the fact that they knew he was working many more hours and that his timesheets
underreported his hours.

65. As a direct and proximate result of their wrongful conduct, Brown suffered harm
and damages.

WHEREFORE, Plaintiff demands judgment against the Defendants for compensatory
damages, interest, and costs, and such other relief as the Court deems just and proper.

COUNT VII
‘ QUANTUM MERUIT/UNJUST ENRICHMENT

66. Plaintiff repeats and incorporates all allegations stated above.
67. As the Defendants assigned Brown worked requiring well in excess of 40 hours

per week and knew or should have known that his timesheets were understating the amount of .

10
Case 1:19-cv-11809-DPW Document 1-1 Filed 08/23/19 Page 12 of 13

his hours, the Defendants were unjustly enriched by Brown’s services which the Defendants did

not compensate him for and, in fairness and in accordance with principles of equity, the

Defendants should be liable to Plaintiff for the value of such uncompensated services.

WHEREFORE, in the interests of equity, this Court should award Plaintiff, the fair value

of Brown’s services which the Defendants did not compensate him for.

JURY DEMAND

PLAINTIFF DEMANDS A TRIAL BY JURY TO ALL ISSUES SO TRIABLE.

Dated: June 18, 2019

11

Respectfully Submitted,
The Plaintiff,
CINDY D. BROWN, as SPECIAL

ADMINISTRATOR of the
IS G. BROWN,

 

William T. Harrington (BBO No 564445)
Harrington Law, P.C.

738 Main Street

Hingham, MA 02043

(781) 385-7230
wharringtonlaw@gmail.com
Case 1:19-cv-11809-DPW Document 1-1 Filed 08/23/19 Page 13 of 13

 

 

 

 

wow
v
na ———— Trial Court of Massachusetts ,
¥ CIVIL ACTION COVER SHEET (9 ~1Q “4 e . The Superior Court
PLAINTIFF(S): Cindy 0. Brown, as Special Admin. of Estata of Dennis G. Brown COUNTY
ADDRESS: 1207 Jenifer Street, Apt. 1, Madison, WI 53703 Suffolk

 

 

 

 

DEFENDANT(S): FMR, LLC, Fidelity Investments Institutional Services Company, inc. and

 

 

 

 

 

 

 

 

 

 

 

 

Verituda, LLC
ATTORNEY: Willam T. Harrington, Harrington Lew, P.C.
ADDRESS: 738 Main Street, Hingham, MA 02043 ADDRESS: 245 Summer Street, Boston, MA 02110
781-385-7230; wharringtonaw@gmall.com , : AE
We
BHO: 564445
TYPE OF ACTION AND TRACK DESIGNATION (sae reverse side)
CODE NO. TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM BEEN MADE?
A0t Services, Labor, Materials (Wage Action) F Yes [] NO
*If "Other" please deserlbe: :
Is there a clalm under G.L. c. 93A? Is this a class action under Mass. R. Clv. P. 23?
[J Yes [x] No (J Yes [x] NO

STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

The following Is a full, itemized and detalled statement of the facts on which the underelgned plaintiff or plaintiffs counsel relles to datermine money damages.
For this form, disregard double or treble damage claims; Indicate single damages only.

T

(attach additlonal sheets as necessary)
A. Documented medical expenses to date:

 

 

 

 

 

 

 

 

 

 

 

 

1. Total hospital expenses ses $
2. Total doctor expenses = s
3. Total chiropractic expenses 2.02 | ns
4. Total physical therapy expenses ..... Ow. = &
§. Total other expenses (describe BLOW) .......cscssssssssersseecessesseecrersrniecenesconeesentteaseunvesssseennasastesones Ceara a
prep | es
S56°
B. Documented lost wages and compensation to date .... Spy &
C. Documented property damages to Gate ......ersesscserssrersonsrerstssesennnessssceneseenestentanrasenesscnentontsessseannecstcon tonsa genset 2. 3
D. Reasonably anticipated future medical and hospital expenses @ 2 Q §
£, Reasonably anticlpated lost wages ...... canoe Saiicbatan Canaallisia iad aiadacauTa eae Q S $$
F. Othar documented items of damages (describe below) ESA |
> 1
noe
G. Briefly describe plaintiff's injury, including the nature and extent of Injury: m $ =
2 TOTAL (A-F):$

c .
(attach additlonal sheets as necessary)
Ce action includes a clalm involving collection of a debt Incurred pursuant to a revolving credit agreement. Mass. R. Clv. P, 8.1(a).
Prav

te a a ee cae tre Sts Te oe bet A Mss Oe ke Cr, seats — rorar.s YI, 029 ly

ee fre Sut ro=yy
W-+yvs of ers A FIV On em yaar r pore 6 yx's k . cr
Sickie of Attorney/ Unrepresented Plaintiff: X Ge 39,94 aoe p! uw. Ms deco Date: alvelt “A

fei
RELATED ACTIONS: Please provide the case number, case name, and county of any related actions pending in the Superior Court.

i

CERTIFICATION PURSUANT TO SJC RULE 1:18

| hereby certify that | have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SUC
Rule 1:18) requiring that | provide my clientsavith formation about court-connected dispute resolution services and discuss with them the

 

     
  

Signature of Attorney of Record: X

 

we

 

 

 

advantages and disadvantages of the vari ispyte resolution.
Date: @ | i@l(4
